
	

113 HJ 35 IH: Proposing an amendment to the Constitution of the United States to balance the Federal budget.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 35
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Broun of Georgia
			 (for himself, Mr. Franks of Arizona,
			 Mr. Garrett,
			 Mr. Bridenstine,
			 Mr. LaMalfa,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Mulvaney,
			 Mr. Duncan of Tennessee,
			 Mr. Stockman,
			 Mr. Goodlatte,
			 Mr. Duncan of South Carolina,
			 Mr. Gowdy,
			 Mr. Graves of Georgia,
			 Mr. Rokita,
			 Mr. Southerland,
			 Mr. Lamborn, and
			 Mr. Graves of Missouri) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to balance the Federal budget.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless two-thirds of the whole
				number of each House of Congress shall provide by law for a specific excess of
				outlays over receipts by a roll call vote.
					2.The limit on the debt of the United States
				held by the public shall not be increased, unless two-thirds of the whole
				number of each House shall provide by law for such an increase by a roll call
				vote.
					3.Outlays for the total budget may not exceed
				the previous fiscal years’ outlays plus population growth and inflation, unless
				two-thirds of the whole number of each House shall provide for such increase by
				a roll call vote.
					4.Prior to each fiscal year, the House of
				Representatives shall develop a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					5.No bill to increase revenue shall become
				law unless approved by two-thirds of the whole number of each House by a roll
				call vote.
					6.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in effect,
				with a vote of a majority of both houses.
					7.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts.
					8.All outlays above revenues from the
				previous fiscal year must be accounted for in the outlays and budgets of the
				following fiscal year.
					9.All surplus revenues at the end of a fiscal
				year shall be allocated to a fund to be returned to the taxpayers. The method
				of return to the taxpayers must be determined by legislation before the end of
				the subsequent fiscal year.
					10.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government including
				those for debt service and other debt functions.
					11.This article shall take effect beginning
				with the second fiscal year beginning after its
				ratification.
					.
		
